 604DECISIONSOF NATIONALLABOR RELATIONS BOARDMink-Dayton,Inc.andSheet MetalWorkers'Inter-national Association,Local 224, AFL-CIO. Cases9-CA-3950 and 9-RC-6701June 30, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn March 21. 1967. Trial Examiner Thomas F.Maher issued his Decision in the above-entitledproceedings, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found merit in certain ob-jections filed in Case 9-RC-6701 and recom-mended that the election be set aside. Thereafterthe Respondent and the General Counsel filed ex-ceptions to the Trial Examiner's Decision and sup-porting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings,, conclusions. and recommenda-tions of the Trial Examiner, with a modification.-'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyordersthatRespondent,Mink-Dayton. Inc.,Dayton. Ohio, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:Delete the final paragraph, commencing with thewords "It is further recommended." and substitutethe following:"IT IS FURTHER ORDERED that the petition forcertificationof representative. filed inCase9-RC-6701. be, and it hereby is, dismissed, andthat all prior proceedings held thereunder be, andthey hereby are, vacated."'The findings and conclusions of the Trial Examiner are based in partupon his credibility determinations to which the Respondent excepted.After a careful review of the record herein, we conclude that the Trial Ex-aminer's credibility resolutions are not contrary to the clear preponder-ance of all the relevant evidence and, accordingly,find no basis fordisturbing themStandard Dry Wall Products, Inc.,91NLRB 544, enfd188 F 2d 362 (C A 3).L In view of our determination herein, we find it unnecessary to con-sider and do not pass on the Trial Examiner's findings and conclusions inregard to the wage increases placed in effect by the Respondent after theelectionIn view of our finding that the Respondent violated Section 8(a)(5). weshall dismiss the petition.H& H. PlasticsMfg Co.,158 NLRB 1395.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: Upon a chargefiled on June 10, 1966, by Sheet Metal Workers' Interna-tional Association, Local 224, AFL-CIO, herein calledthe Union, the Regional Director for Region 9 of the Na-tional Labor Relations Board, herein called the Board, is-sued a complaint on behalf of the General Counsel of theBoard on August 31, 1966, and an amendment thereto onSeptember 13, 1966, alleging violations of Section 8(a)(1)and (5) of the National Labor Relations Act, as amended(29 U.S.C., Sec. 151,et seq.),herein called the Act.'Thereafter on September 28, 1966, the Regional Directorissued his Supplemental Decision in Case 9-RC-6701,being a proceeding instituted upon petition of the Union,dated February 7, 1966, to determine by appropriateBoard election procedures whether the aforesaid Unionrepresented a majority of the Respondent's employees ina unit appropriate for the purposes of collective bargain-ing. In his Supplemental Decision, issued in response tothe Union's objections to conduct affecting the results ofthe election, and to challenges of one of the ballots cast inthe election, the Regional Director ordered a consolida-tion of both cases herein, and directed that, pursuant toappropriate rules and regulations of the Board, the issuesnot disposed of by him, the challenges of ballots havingbeen satisfactorily resolved, be resolved in the hearing onthe complaint herein. In its duly filed answer Respondent,while admitting certain allegations of the complaint, de-nied the commission of any unfair labor practices.Pursuant to notice a bearing was held before me inDayton, Ohio, at which time the complaint herein wasfurther amended. All parties were represented, affordedfull opportunity to be heard, to present oral argument andto file briefs with me. Briefs were filed by all parties onNovember 29, 1966. Upon consideration of the entirerecord, including the briefs filed with me, and upon myobservation of each witness appearing before me,2 I makethe following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTMink-Dayton, Inc., Respondent herein, is an Ohio cor-poration engaged in the design and fabrication of metalproducts at its Dayton, Ohio, plant. It annually sells andships finished products valued in excess of $50,000 toThe complaint was further amended at the hearing on Octobt r 25' "The failure of a Trial Examiner to detail completely all conflicts inthe evidence does not mean . that this conflicting evidence was not con-sideredA `Trial Examiner is not compelled to annotate to each findingthe evidence supporting it."'Bishop and Malco, Inc,159 N LRB 1159.166 NLRB No. 79 MINK-DAYTON, INC.points outside the State of Ohio. Upon these concededfacts I conclude and find Respondent to be an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act.ILTHE LABOR ORGANIZATION INVOLVEDSheet Metal Workers' International Association, Local224, AFL-CIO, is conceded to be a labor organizationwithin the meaning of Section 2(5), and I so conclude andfind.III.THE ISSUES1.Letters and speech as interference,restraint, andcoercion.2.Respondent'sgood-faithdoubt of the Union'smajority status.3.The continuing nature of the Union'sbargainingrequest.4.The authenticity of the employee authorizationcards.5.The substance of objections to the conduct affectingthe results of the election.IV.THE UNFAIR LABOR PRACTICESA. Sequenceof EventsThe Union'sfirst efforts to secure recognition as thebargaining representative of Respondent'semployeesended in defeat in a Board-conducted election on Febru-ary 5,1965, the results of which were thereafter certifiedby theRegional Director in June 1965.3After approxi-mately 7 months,in January 1966, the Union undertooka new organizing campaign,under the direction of itsbusiness agent,Millard Rodgers. The support of em-ployee Laurence Pack,was enlisted,and he, in turn,recruited employees Jesse Newsome. Melvin Knob.Keith Boggs,and Granville Prince to assist him in procur-ing signed union authorization cards from among the em-ployees. A meeting of the employees themselves was heldon January 27, with Rodgers presiding.Then andthereafter a considerable number of signed authorizationcards were obtained by the Union. These cards whichform the basic substance of this proceeding will be con-sidered in detail hereafter(infra,sectionIV, C, 3).On February7, 1966,Rodgers, in behalf of the Union,sent a telegram to Respondent'spresident,VincentMaterese,requesting recognition of the Union as the bar-gaining representative of Respondent's employees. Thesubstance of the telegram follows:THE SHEETMETAL INTERNATIONALASSOCIATIONAFL-CIO AND ITS LOCALUNION 224 OF DAYTONOHIOREQUESTRECOGNITIONASBARGAININGREPRESENTATIVE FOR THE PURPOSEOF COLLECTIVEBARGAINING WITH RESPECT TO WAGES, HOURS ANDOTHER CONDITIONS OF EMPLOYMENT FOR ALLPRODUCTION AND MAINTENANCE EMPLOYEES OFTHE COMPANY EXCLUDING ONLY SUPERVISORS ANDOFFICEHELP, WATCHMANAND GUARDS AS DEFINEDIN THE NATIONAL LABOR RELATIONSACT OF 1947 ASAMENDED. THE UNION REPRESENTS A MAJORITY OFTHE EMPLOYEES IN YOUR PLANT.IF YOU DOUBT WEREPRESENT A MAJORITY,WE ARE WILLING TO SUB-605MIT SIGNED REQUEST CARDS TO AN IMPARTIAL THIRDPARTY FOR VERIFICATION.REPLY REQUESTED.On the same date Materese rejected the Union's requestin a letter which reads as follows:This is in response to your telegram received by uson Monday afternoon February 7, 1966. In that tele-gram you asked that we recognize your union as thebargaining representative of our employees. Yourtelegram replied that a majority of our employeeshave signed"request cards."We sincerely doubt that a majority of our employeesdesires to be represented by your union.Only lastJune the Labor Board certified that a majority did notso desire.In these circumstances,we do not feel thatcards are reliable to show whether our employeesdesire to be represented by a union, particularlysince in our own experience claims of card majoritieshave not been substantiated by results of LaborBoard conducted elections.In addition,we have hadno indication that a majority of employees haschanged their desires from that expressed in theLabor Board election last held.For the above reasons, we decline to recognize yourunion as representative of our employees.In addi-tion,it is less than 12 months since the NationalLabor Relations Board certified the results of theelection which your union lost at our company. Forthis additional reason,we decline to grant the recog-nition you have requested.Following the receipt of Respondent's rejection theUnion filed with the Regional Director,on February 14,1966,its petition for an election in Case 9-RC-6701, sub-mitting in support of it the authorization cards referred toin its earlier telegram to the Company.These cards formpart of the record in this proceeding,as does a list stipu-lated as constituting the names and addresses of the em-ployees for whom cards were submitted to the RegionalDirector.Following a hearing held upon the petition in Case9-RC-6701 on March 15, 1966, the Regional Director,on April 8, 1966, issued his Decision and Direction ofElection in the following unit found by him to be ap-propriate for the purposes of collective bargaining:All production and maintenance employees em-ployed by the Employer at its Dayton,Ohio plant, in-cluding inspectors, the timekeepers and groupleadersbut excluding office clerical employees,technicalemployees,outside salesmen and allguards, professional employees and supervisors asdefined in the Act.At the election thereafter conducted on May 13, 1966, 77of Respondent's 90 eligible employees voted,of whom 38voted for the Union and 38 against it, with an additionalballot challenged.Subsequently, on May 20, 1966, theUnion filed timely objections to conduct affecting theresult of the election and at the same time withdrew itschallenge to the 1 ballot,which action with respect to thechallenge thereby revised the tally of 38 to 39 votesagainst the Union. These objections, after investigationby the Regional Director,have been consolidated by him3Case 9-RC-6192. 606DECISIONS OF NATIONALwith the complaint case hereinand will bediscussed indetail hereafter(infra,sec. IV, D).B. Interference,Restraint,and CoercionIt is alleged in the complaint and its amendments thatRespondent engaged in interference,restraint,and coer-cion of employees by President Materese's delivery of aspeech to them on May12, by aletter written to them byhim on May 11, by certain statements made to them byForeman Wesley Bryant during the period preceding theMay 13 election,and by the institution of a wage increaseamong the employees during the monthafterthe elec-tion.41.The letterand speechOn May 11, President Materese sent a letter to eachemployee which read as follows:STRAIGHT TALKabout your future at Mink-DaytonYou people who are employed at Mink-Dayton canthinkfor yourself,Iam not going to insult your intel-ligence by replying to all the empty promises and thedeliberate lies told by the union organizers in thiscampaign.Neither will I buy you beer or personallyinvade the privacy of your home in an effort to in-fluence your vote.Your future at Mink-Dayton is now in your ownhands. You can keep it that way-or you can hand itover to the Sheet Metal Workers-or any otherunion.The question at issue is-Which is better foryou?Forget me. Forget the company And considercarefullywhich is better-now and over the yearsahead-for you and your family.WHAT CAN THE UNION GET YOU THATYOU DO NOT ALREADY HAVE, OR CANGET FOR YOURSELF"1.Everyone got across-the-board increasesduring the pastyearEveryonegotmerit in-creases.With the union,merit increases wouldgo out the window. And you'd have to negotiatethru the unionfor allotherincreases. If theunion gets in, there will be no reprisals on thepart of the company and we will bargain in goodfaith.But should negotiations fail, the unionwould have to back down or strike2.Youhave a bigger, bettermajormedical pro-gram,including hospitalization and sick care.This is our own program and better than BlueCross and Blue Shield. (Did you know that somehospitals in Ohio are discontinuing their rela-tions with Blue Cross and Blue Shield9)4 In addition to the tour alleged instances of unlawful conduct. counselfor the General Counsel introduced into evidence documents which it isclaimed established a lack of good faith on Respondent's part in his refusalto recognize and bargain with the UnionAlthoughcounsel for theGeneral Counsel and for Charging Party include in then respective briefsreferences to at least one such document, a letter dated March 23 as partLABOR RELATIONS BOARD3We were well on the way with a fine pensionplan to be developed to meet your individualneeds. But union activities forced us to drop alldiscussions.How can the union say they can getyou a better plan when you haven'theard thedetails of ours? Isn't that pretty ridiculous94.A big share of all profits now are beingturned back to you in better wages, betterbenefits, and better working conditions. Howcan the union get you money which doesn't existor without actually endangering your future?The truthis that the unioncannotguarantee togive you anything-however,it can guarantee totake away plenty.WHAT YOU WILL SURELY LOSE SHOULDTHE UNION TAKE OVER.1.Should the union take over,you will LOSEMONEY-dues, assessments,fines, and "spe-cial contributions" right off the top of your paycheck,month after month after month.2.You'll lose your right to complete a full day'swork when there's nothing to do in the rigid jobclassification which theunionsets up for you.3.Should theunion get in.you may also bethreatenedperiodicallywithcripplingstrikes -long periods during which you'll get nopay at all,when customers may go elsewhere,and when you will be powerless to turn outequipment so urgently needed by the boys whoare fighting in Vietnam (for the kind of freedomwhich the union is denying you)4.Should the union get in,you'll be held in astraitjacket by a long involved legal contract.There will be no "ifs" or "but'sYou'll have tolive up to a contract which fixes your wages,your job classification, the exact way which youmove and turn. There's no flexibility and noplace for reason and individual consideration ina legal document such asyou'll have to sign-just to he able to pay dues'Should the union get in.you would no longer bea free and independent human being- but aslave in a chaingang, shackled by legal restric-tions and union rules.5.It's onething tohave a boss-to whom youcan talk back and with whom you canreason-and quit something else to have a big in-ternational union dictating to you from the out-side-calling the shots on dues, strikes,job clas-sifications.and transfers.It'strueyou canof the alleged independentviolation ofSection 8(a)(I) I do not consider itas such atthis point It will be consideredas part ofthe alleged 8(a)(5)violation(infra)forwhich purpose it was originally admitted intoevidence,and in conjunctionwith the Union's objectionto conductaffect-ing the resultsof the election(infra,sec iv, D) MINK-DAYTON, INC.607"grieve" to a union; but who knows when, ifever, they will listen? And remember, the morecases of arbitration, the higher your dues mustgo.USE YOURFREEDOM WHILEYOU STILLHAVE ITYou will be free on Friday to exercise thefreedom guaranteed by federal law. You canremain a free and independent human being.You can avoid possible strikes, legal contracts,and month-after-month of dues-paying. You canavoid the possible loss of customers throughprolonged strike activity. You can make surethat the boys fighting and dying in Vietnam willnot be let down.You can prevent all this -you can protect your-self and your family-you can keep the way oflifewhich gives you a full day's work at Mink-Dayton-by voting "NO" on Friday.Iam sure that you have both the intelligence andthe courage to make the right choice. And re-member, you can vote "NO" even though youmay have signed a union card.A transcript of Materese's speech appears as AppendixA of this Decision and reference is made to it in its en-tirety.In their respective briefs, counsel for GeneraltCounsel and the Charging Party excerpted certain portions of this speech, claiming such to be evidence of viola-tions of Section 8(a)(1); thus in discussing the rigidity ofa typical conditional sales contract and comparing it to apossible collective agreementMaterese stated in hisspeech (Appendix A):So a contract isn't what it is cracked up to be.Remember there are two sides to a contract. If weshould lose, and if we should have a contract in thisplant, believe you me it is going to be binding, notonly to the company but to you. You're not going tobe restricted to the rules and regulations set up by theunion. You're not going to have the liberties that youhave now, and I know one thing, the contract is goingto be a pretty big, legal mess of complications. Justlike that contract for a television set. Pay it or lose itregardless of how many payments you made. if youdon't make the next payment you lose it. There's nomercy in a contract. A contract is binding. So whenthey tell you you need a union contract, rememberthere's two sides to that contract. I know-what's ina union contract? I don't know what's in my unioncontract, if we get one here, and the union doesn'tknow what's going to be in that contract, becausethat contract, has to be negotiated. the union menhave to sit upstairs with us and find out how muchthey can squeeze out of the stone, and they'll get asmuch as they can squeeze and no more.Thereafter reminding the employees of their presentgood working conditions and seeking to describe whatwould occur upon the advent of the Union. statementswhich it is claimed constituted threats of changed circum-stances, Materese stated:Now I want to warn some of you men who havenever worked in a union shop, the fellows thatworked in a union shop know all about this, but thosewho never have. I want to warn you of a few things.In a union shop there are no job transfers, everybodyisclassified.You got a job, that's it. I don't give adamn if it's putting a screw in a hole or sweeping thefloor, when that floor is swept you have no rightwhatsoever to go put a screw in a hole for someoneelse, you got to go home. Remember that, job clas-sificationsmeans that when we run out of work inthat particular department we can't send big Jim, in-stead of assembling hoppers, we can't send him overto the cooler department. he's got to assemble hop-pers.When there's no hoppers to assemble, good byeJim, we'll see you three or four days from now whenwe get another order for hoppers. That's one ofthings you will find in a union shop, for those fellowswho haven't had experience working in one. Therules are strict. Boy, those rules are strict. Any rulethat will be set up in this contract will be very strict.No violations. 1-2-3 bang, you're out. Just like thattelevision contract I told you about a little while ago,you either pay up or lose the set. Nobody has mercywhen there is a contract, both sides have to share inthat contract.And in what are claimed to be threats of lack of access tomanagement and the loss of opportunities to borrowmoney,Materese approached the conclusion of hisspeech, thus:One thing I ask you to do is, as you walk up to thatvoting place is to consider what- how the union isgoing to affect you, all these things I have beentellingyou. how it's going to affect you in youreveryday work. Don't forget the dues. Don't forgetthey can only get what the company can afford, andthe company is willingAo give everything it can af-ford without the help of the union. Why pay for it.Right now you are free to talk to the boss, some ofyou have and I thank you for that, I respect yourbackbone or whatever you call it, to have the guts totalk to the boss cause this boss is a simple guy and Iappreciate your coming up to talk to me, and the peo-ple who have come up to talk to me have been pro-union as well as pro-company, but with the unionyou have no chance to talk to the boss, you talk to acouple of stooges and those stooges won't know adamn thing about what's going on. Those stooges willtake orders from the big boss of the Internationalwho doesn't.give a damn about Mink-Dayton oranything else. The stooges will take order from theInternational. The stooges will be just stooges. Thereis nothing else to call them but stooges. They won'tknow what the hell is going on. They'll be taking or-ders, strict orders. Therefore you will have to talkwith them you can't talk with the boss any more, youcan't go upstairs and borrow 25 bucks without in-terest, you can't do this you can't do that, you got togo to the union and ask them for anything you wantthrough a grievance committee, through a grievancesituation,which sometimes it takes weeks andIn quoting the allegedly offending excerpts of Materese's speech Ihave set forth the text with such preceding and following portions as Ibelieve properly establishes the context. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths, and if the grievance is not proper it goes toarbitration in Cincinnati and might take 6 monthsthere like it took 6 months to settle our election lastyear.Having in mind that campaigns vigorously prosecutedgenerate heat in words not merely on one side of the issueitwould be appropriate to note certain of the remarksbeing uttered by representatives of the contending unioncontemporaneously with Materese's speech and letter.Thus in a flyer circulated among the employees prior toApril 7, it was claimed that certain supervisory em-ployees had been reclassified in such a manner as todeprive them of their previously enjoyed authority,presumably to make them eligible to vote in the upcomingelection. The flyer then commented:These old time and dedicated employees werekickedaroundfor one purpose. That purpose was to allowthem to vote. This type of treatment to faithful em-ployees may well backfire Mr. Materese.Nothing further in this record, including charges filed andchallenges and objections made to the election, has lentany credence to this claim of impropriety I must, there-fore, necessarily assume it to be without substance.Similarly, in letters sent to the employees by the Unionprior to the election, one signed by Rodgers, another un-signed, the tone of the campaign was certainly not im-proved. Thus with vituperation and an assortment of lan-guage more suited to a back alley fight it accused the Em-ployer of doubledealing, antiunionism, and favoritism, in-terspersed with other invective which President Matereseclaims was the provocation for the letter he wrote and thespeech he gave. No point would be served by dignifyingthe Union's propaganda by reproduction here. It is suffi-cient merely to say that none of it justified Respondent inwallowing rhetorically on the same level.6The Board's view of statements such as appear abovein the quoted materials has been set forth in any numberof cases involving coercive employer remarks. Such re-marks have most recently been characterized to con-stitute "a thinly veiled threat that the employees wouldsuffer reprisals if the Union became the collective-bar-gaining representative."7 This finding was made in thecontext of a store manager telling an employee that in theevent a union came into the store the employees' errorswould be reported. Relating the essence of this finding tothe statements made by the Employer herein I am left noalternative to a similar conclusion. Thus, there is amarked significance to such statements as "with theUnion merit increases would go out the window," "unionactivities forced us to drop all [pension] discussions,""you'll lose your right to complete a full day's work whenthere's nothing to do in the rigid job classification whichthe union sets up for you." the union negotiators "willfind out how much they can squeeze out of the stone; andthey'll get as much as they can squeeze and no more," "ina union shop there are no job transfers," when your as-signed work is caught up "you got to go home," "any rulethat will be set up in this contract will be very strict. Noviolations 1-2-3. bang you're out," "you can't go upstairs(to the office) and borrow 25 bucks without interest."These are not casual remarks, friendly conversationpieces, or words out of context. A review of PresidentMaterese's letter and his speech show them to be his esti-mates of what will occur if and when the employees selectthe Union as their bargaining representative. In such acontext and in the current state of the law relating to Em-ployer statements the citation of further authority in thisarea is unnecessary to conclude and find that, irrespectiveof the Union's adolescent method of campaigning,8Materese's statements were coercive, and as such con-stituted interference, restraint, and coercion in violationof Section 8(a)(1) of the Act, and I so conclude and find.2.Foreman Bryant's remarksDuring the months immediately preceding the Mayelection employee Brown Gwyn had frequent conversa-tions with Wesley Bryant, second shift foreman, on thesubject of the Union. On these occasions, which Gwynestimated to be two or three times a week for severalmonths, Bryant would speak to him at his workplace andthe conversation invariably would center about theUnion. On some occasions it was Gwyn who initiated thesubjectmatter, and on others it was Bryant. In thisrespect I do not credit Bryant's testimony that there wereonly approximately five such conversations and thatGwyn initiated each one. In the course of their discus-sions the subject of work classifications arose and Bryantrepeatedly described what would happen if, under a unioncontract, all the work got caught up. In such cases, hewould say, the employees with the least seniority wouldhave to be sent home, "because you could not take a manoff one job and put him on another." In this respect it issignificant to note that under existing plant operating pol-icy employees whose work was caught up had an optionof taking a temporary assignment to a lower rated jobrather than lose the time. But, as Gwyn quoted Bryant,"if the Union came in he would have to get rid of theyounger guys and just like me running this welding here,`you run these fifteen, sixteen, pieces out. I will have tosend you home.' He would usually make the same state-ment." Furthermore, on cross-examination, Bryant him-self admitted to having a conversation with Gwyn con-cerning the effect on the Company's business if it had toraise wages and correspondingly raise the bids on the jobsthey were seeking, suggesting that in such circumstancesthey could lose the work.9There can be no doubt that implicit in ForemanBryant's remarks is the fact that once the Union comes inand the employees are under a collective agreement theywill be rigidly controlled in their work assignments, totheir financial detriment, and indeed a union wage scalecould result in such a loss of business that the unstatedconsequence would occur- jobs would be lost. Suchstatements, like those of the speech and letter previouslyconsidered(supra),sec. IV, B, 1, are not casual conver-sations'nor innocent speculations. On the contrary. theyrelate to the pocketbook of each employee who learns ofthem. To the extent that such an effect may be controlledby the advent of the Union it is interference, restraint,6Oak Manufacturing Company,141 NLRB 1323, 1324, and fn 6'The Great Atlantic & Pacrfic Tea Company, Inc,162 NLRB 1182.,Oak Manufacturing Company, suprasTo the extent that Bryant contradicted the credible testimony ofGwyn I do not rely upon him I observed enough instances of his effortsto avoid answers to questions proponded on cross-examination to con-clude that he was not being completely forthright in his replies One in-stance of this impression of confusion was his description of what wouldhappen to the work of spot welders under a union contract-namely, thatwhen work ran out the welders would have to go home In his answer totheverynext question Bryant testified that the spot welder, under the ex-isting arrangements, never runs out of work. MINK-DAYTON, INC.and coercion of employees in their right to select theUnion if they so desire, and as such. constitutes what Iconclude and find to be a further violation of Section8(a)(1).3.Wage increases after the electionBy amendment to the complaint at the commencementof the hearing it was alleged that Respondent had engagedin employee interference, restraint, and coercion byThe conduct of the Respondent, subsequent to May13, 1966, and continuing at all times thereafter, theexact date thereof being unknown to the RegionalDirector, in granting increases in wages to its em-ployee ... notwithstanding the fact that the Union'sobjections to conduct affecting the results of the elec-tion conducted by the Board on May 13, 1966,among said employees were pending for the Board.The record abounds with evidence of such increases. Byone explanation they were the usual periodic variety. ByPresident Materese's testimony they were to correct in-equities in existing wage scales, being a carryover from aprevious company administration, and he further testifiedthat a wage increase became imperative because of thecompetitive character of the local labor market.Union Representative Rodgers. when called as a wit-ness by Respondent. shed further light on the wage situa-tion. Thus he testified:One of the committeemen who is on the committeethat the Company had set up told me that Mr.Materese would like to give them a raise and hewould check with his attorney and see if he could. Hedidn't think it would be possible because the Unionactivitieswould prohibit him from giving them anyraises or pensions or anything of that sort and this iswhat prompted this as I remember.He got the impression from employees that "the Com-pany was blaming the Union for all the wages" and thatit could not do anything for the employees as long as theunion matter was still pending.l" Specifically, employeeMelvin Knob, one of those most actively working for theUnion during the earlier campaign, came to Rodgers andtold him that further union activity would only "cause usnot to get any raises that we would normally get." As aconsequence of this employee pressure, Rodgers. in aletterwritten to the employees early in June, stated inpart:The Company stated in one of their letters to youthat the Union was keeping you from getting a Pen-sion, intimating the Union was also keeping you fromother raises.We of Sheet Metal Workers want to goon record as being completely in favor any raises,pension planes [sic] or other benefits the Companymight want to give you at this time. (The Companywill be notified of the above).General Counsel contends that in spite of the publishedassurance by the Union to the employees that it wouldnot object to pay increases and its stated willingness tonotify the employer that it had no such objections, theCompany's compliance thereafter with the employees'request is still unlawful. This position, if accepted. places10Rodgers was presumably referring to the longstanding rule that wageincreases granted even after an election had been held and lost, but whereobjections to it were pending as here, nonetheless would be considered areward for rejecting the Union and an encouragement to do so in any fu-ture election, and therefore interference in violation of Section 8(a)(1)609the employer in a legally inextricable position-a box, soto speak.Some of these increases, it appears, were such as wouldnormally have been granted at this time, while otherswere dictated, crediting President Materese's testimonyin this respect, by an effort to reduce employee turnoverin a scarce labor market. There is nothing in the record tosuggest that had the Union not been in the picture theseincreases would have been withheld at this time. Undersuch circumstances it is highly conceivable that had theCompany persisted in its refusal to grant the increases,stating as it did that the union matter prevented wage ac-tion, it could be deemed to have violated Section 8(a)(1)by withholding the increases, or indeed by so advising itsemployees." For if it is bad to so withhold an increase,Respondent might well have deemed to have com-pounded its wrong by telling the employees, as he did,that it was because of the Union. Indeed, General Coun-sel suggests as much in his brief.Conversely, it is well established that by announcing orgranting wage increasesafter an electionbut during thependency of unresolved objections to an election, as here,when there is possibility that a second election would beordered, such action may be calculated to influence theemployees' choice in the event of a second election.12And certainly Materese's statement to the employees thatthe pending "union matter" prevented the granting ofwages could, under the usual circumstances, be deemedequally coercive. Thus it is apparent that in the matter ofwage increases in June, following the election, Respon-dent could have availed itself of no alternative that wouldremove at least the impression of interference, one wayor another.All of this, of course, does not take into account the ac-tion of the employees themselves, and their representa-tive. The evidence is clear that the employees wanted theincrease, asked for it, and demanded of the Union that itwithdraw any objection it might have to it. Consequentlyif there be any interference with employeesat this point,it is interference openly invited. Nor is the Union to beheard to object now to what it openly requested then. Insum, to view as employee interference the very wage in-crease which the Union requested would be a perfect ex-ample of "having one's cake and eating it." I accordinglyconclude and find that nothing in these increases,requested and granted after the election, constitutes inter-ference, restraint, and coercion, and the Respondent hasnot violated Section 8(a)(1) of the Act in that respect.C.The Refusal to BargainIt is General Counsel's contention that the Union,upon its request to bargain and Respondent's refusal(supra), sec.IV, A, already represented a majority of theemployees in the unit subsequently found to be ap-propriate for the purposes of collective bargaining(supra),sec.IV, A. This, it is claimed, can be establishedby the signed union authorization cards in the Union'spossession.Accordingly, it is contended, because theRespondent's subsequent doubt of this claimed majoritywas not made in good faith, as indicated by subsequentThis concept was most recentlyenunciatedby the Board inNorthwestEngineeringCompany,148 NLRB 1136,36,114511SeeInternationalLadies Garment Workers' Union,142 NLRB 82,105,113"Ambox,Incorporated,146NLRB 1520 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawful conduct, and because the conduct was calcu-lated to destroy the Union's established majority, theRespondent thereby refused to bargain with the Union ingood faith.Because the existence of this majority isa sina qua nonfor any finding of a refusal to bargain an analysis of theevidence upon which it is based is the first order of busi-ness.Preliminary to such an analysis, however, is thearithmetic determination of what constitutes a majority inthis instance, and, with relation to the claim and denial, asof what date such a claim must be established1.The dateOn February7, 1966, the Unionmade its first demandfor bargaining based upon a claim of majority statusThereafter,and upon Respondent's refusal,the Union, onFebruary 14, filed its petition for an election with the Re-gionalDirector and submitted to him signed cards sup-porting its petitionAt the hearing and in the bnefs submitted to me thedetermination of the critical date upon which majoritystatus must be established was a highly contested issue.Indeed, a number of rulings made by me at the hearingimpinged directly upon this issue. To the extent that theseor any of them may conflict with my findings and concld-sions herein,made after a review of the record, study ofthe applicable law, and further reflection,they aredeemed to be overruled.''Threedates are significant.On February7. 1966, theUnion made its first request,on February14 it filed itspetition for an election among employees in the bargain-ing unit in Case9-RC-6701, andon March 15 at thehearing in the representation case Union RepresentativeRodgers asked President Materese of Respondent if hewould engage in collective bargaining to And it is stipu-lated that thereafter in the hearing the Respondent,through Attorney Modjeska,declined to recognize theUnion as a majorityrepresentative of the employees inthe bargaining unit Quite apart from Rodgers'request ofMaterese earlier on this occasion it is implicit in Respond-ent's refusal to recognize that a request that it do so hadbeen made of it and that the declination was in responsetheretoAny other interpretation of Respondent's refusalat this time would be meaninglessViewingthe filing of apetition as itself a request for recognition,'-1the Union, ondates betweenFebruary 7 andMarch 15,was requestingrecognitionasmajorityrepresentative on a continuingbasis and I shall accordingly adjudge theUnion'smajori-ty status,as it existed during thusperiod,and accept asevidence of its majoritycards datedbetween these twodates, inasmuch as on at least these three specific occa-sions during the period a proper demand may be deemedto have been made.' 62.The arithmeticThe parties have stipulated that the total eligible votingcomplement in Respondent's plant as of February 7,1966, was 89 employees. Accordingly, any computationto determine the majority status of the Union betweenFebruary 7 and March 15, inclusive, will necessarily bebased upon this figure. It is apparent, therefore, that todemonstrate its numerical majority the Union mustestablish that it had been accepted by 45 or more of theemployees.3The signed authorization cardsDuring the course of its organizing campaign the Unionsolicited signatures of the employees on cards which borethe following inscriptionSHEETMETAL WORKERS' INTERNATIONALASSOCIATIONAFFILIATED WITH AFL-CIOAUTHORIZATIONFOR REPRESENTATIONI,the undersigned,hereby authorize the SHEETMETAL WORKERS' INTERNATIONAL AS-SOCIATION, or any Affiliated Local Unionthereof,to represent me for purposesof CollectiveBargaining,and in my behalf,to negotiate and con-clude all agreementsas to hours oflabor, wages, andother conditions of employment.Cards, to a total of 24, were signed prior to February7, the date of the Union's first request for recognition, byemployees who credibly attested to their own signaturesand to the date on which they signed the card," as fol-lowsA. AbneyFeb 1K. R. BaerFeb. 2JE BarrettFeb. 3L.W. BlankenshipFeb 2Keith BoggsFeb 2H. M. CottermanFeb. 1K. CroweFeb 2C H. GreerFeb 1M GrigsbyFeb. 2Glen InmanFeb. 1W JacksonFeb 2M L KnobFeb 2Robert LittleFeb 2H MartinFeb 2J.H. McCoyFeb. 2Jesse NewsomFeb. 1Lawrence PackFeb. 1G Prince''Feb. 1R. Sage, JrFeb. 2II With respect to rulings made at the heating in,luding the reiecuon ofexhibits offered in evidence, the transcript of the iccord will show that allsuch documents were placed in a file of elected exhibits at my directionafter what 1 find to have been full litigation as to them and ample discus-sion of the applicable lawThe credited testimony of RodgersSee /svHill Litlint;taph (ompani,121Ni RB 811, 835 fn 13Automata e Supple Cohu , 1 1 9 N I R B 1074'^Unlike the situation inA,nenc an C ompies sed ,ieel C oepoiation,146NLRB 1463, enfd 343 F 2d 307 (( A D C ), cited to me by the parties,the Respondent here questioned the majority from the seiy beginning Ac-cordingly, my holding of a continuing request for recognition is based onthe three intervening requests, and not merely, as inAmeiuan Com-pressed Steel,upon the futility of making further demands after the initialone17Consistent with the discretion vested in me by the Board the wit-nesses called by the General Counsel were cross-examined fully on soudire,with my permission, as to the circumstances under which they signedthe authorization cardsBryant ClinetinyGrinder Company,160 N LRB1526he record indicates that Princes card G C Exh 14-41 wasidentified on the record and offered into evidence After objection and i o0dneexamination, no further action was taken To correct this obviousoversight I rule upon review of the exhibit and all testimony respecting itthat G C Exh 14-41 be admitted into evidence at this time MINK-DAYTON,INC.611J. SauerlandFeb. 2E.W. SheltonFeb. 1Ernest T. SmithFeb. 1C. E. SpitzerFeb. 1Roxford StoverFeb. 1Each of the foregoing employees also credibly testifiedthat they had either read the printed material on the cardor were otherwise aware that the card was being signed"for the Union." None of them testified to an understand-ing that the signing of the card was for thesolepurpose ofobtaining an election. 19In addition to the foregoing cards others were procuredby employee-solicitors. Thus, employee Jesse Newsomcredibly testified that he witnessed employees subscribetheir signatures on authorization cards, on the dates in-dicated on the card, each employee having been advisedby him that they were thereby authorizing the Union torepresent them. These cards, to a total of 10, were for thefollowing:F. E. BremerFeb. 3R. FogtFeb. 2Billy Joe HamiltonFeb. 4L. HamiltonFeb. 2T. L. HayesFeb. 1Lawrence LittleFeb. 2W. LittleFeb. 3James NewsomFeb. 2M. SauerlandFeb. 1C. S. VadenFeb. 2Employee Lawrence Pack, another solicitor, crediblytestified that he witnessed employees sign their authoriza-tion cards on the dates indicated below. I have carefullystudied Pack's testimony as he gave it, and thereafter asitappears in the record, and I am satisfied that the em-ployees from whom he received authorization cards un-derstood that they were signing the cards for the purposesupporting the Union and not merely to get an election .20Pack procured the following three cards:T. CollierFeb. 3Tex JohnsonJan. 31C. KanakFeb. 1Union Representative Rodgers credibly testified thatat a union meeting he personally witnessed the signing ofa card by and received it from M. V. Sarver on Feb. 1.21All of the foregoing cards, duly authenticated andfound to be the purpose of selecting the Union as theirrepresentative, 38 in number, were signed and submittedto the Union prior to February 7, the date of the firstrequest for recognition. In addition, a number of cards,under varying circumstances, were signed prior toFebruary 15, 1966, the date of the filing of the petition inCase 9-RC-6701, which I have found to be a further de-mand for recognition(supra),sec. IV, C, 1. Thus. onFebruary 9. 1966, employeeBrown Gwyn'scard wasfilled out and signed at his direction by his wife. He thengave it to employee Boggs from whom it was received byUnion Representative Rodgers. as were all the othercards previously discussed herein. Gwyn's creditedtestimony clearly establishes that by signing the card heintended to designate the Union to act in his behalf.22Employee Lawrence Pack credibly testified to havingreceived from employeesDewey CrumandHarold L.Crumtheir signed authorization cards, each datedFebruary 9. 1967.23 Employee Pack's credited testimonysatisfiesme that all employees from whom he solicitedunion authorizations were told it was for the support ofthe Union and not merely to secure an election.By way of summary and explanation, the Union sub-mitted 49 signed authorization cards to the RegionalDirector on February 14, in support of its petition in9-RC-6701. Of these cards, 41 have been heretoforeidentified as to signature and date and I am satisfied, asnoted previously, that each represents the respective em-ployee's selection of the Union prior to February 14 astheir bargaining representative.It is to be noted that at the representation hearing onMarch 15, 1966, a further request was made(supra),sec.IV. C, 1, thus establishing what I have found to constitutea continuing request for recognition. Between this dateand the earlier filing of the petition on February14, fouradditional employee authorizationswere received.24Thus employeeLeopold Boehnsigned his card onFebruary 23 in the presence of employee Pack whom Ihave already found to have informed the solicited em-ployees that the purpose of their signed cards was toselect the Union to represent them. The card was givento Rodgers immediately thereafter.25EmployeeLeroy Nation,who began work with theCompany on February 7, 1966, signed his card onFebruary 17 and conceded that he was familiar with theprinted material on the card when he signed it.26EmployeeRussell T. Stover,when called as a witnessby Respondent, identified his union authorization cardwhich he signed on February 20 and left in his open foot-locker where, by prearrangements, it was picked up byone of the Union's solicitors.27EmployeeElizie Tiptonidentified his union authoriza-tion card as the one he signed on February 20 and turned19"The wording of the authorization card is an important factor indetermining whether an employee meant to authorize the Union as hisbargaining agent.Where a card is clear on its face as designating theUnion as bargaining agent, it is not subject to parole impeachment merelybecause the employee was told that the purpose of the card was to securean election The card itself effectively advises the employee of the pur-pose to constitute the Union as bargaining agent "N.L.R B. v SagamoreShirt Company,365 F 2d 898,906(C A D C.)11 CfN.L R B v Sagamore Shirt Co., supra.21Rodgers credibly testified that throughout the union meeting at whichSarver signed his authorization card he displayed considerable interestand enthusiasm in the Union's activities From this it is clear that his in-terest in signing a union card transcended the obtaining of an electionThere is no evidence that he was told that an election was thesolepurposeof the cardNL.R.B. vSagamoi e Shirt Co, supra22At the hearing,in line with my initial ruling that only cards signed onor before February 7, the date of the Union's initial request, would be ac-ceptable I rejected General Counsel's offer of Gwyn's card, Exhibit14-18 and certain other cards, after full discussion. I now reverse this rul-ing and admit the card and such other cards as are hereafter discussed2At the hearing each of these cards, G C Exhs 14-13 and 14-14,were admitted into evidence despite my rulings, since revised, thatFebruary 7 was the cutoff date By way of correcting an obvious error onmy part I now reaffirmthe admissionof these two cardsTo the extent that any of these cards offered in evidence were re-jected by me pursuant to my initial ruling as to cutoff date(supra),Inowreverse my ruling respecting them and hereby admit them into evidence,noting that I have fully considered all arguments in the record respectingtheir admissibilityeThe credited testimony of employee PackN.L.R B. v Sagamore Shut Company (supra, fn19)27He was given the card by employee Pack who instructed him in itsdisposition.Pack credibly testified that he received and turned in anumber of signed cards which he could not otherwise identify at the hear-ing 612DECISIONSOF NATIONALLABOR RELATIONS BOARDover to employee Baer, whose card has previously beenconsidered and accepted by me upon his testimony thathe had submitted his own card to one of the solicitors.Thiswas one of the cards which Rodgers crediblytestified he received after the filing of the petition.Theforegoing45signedauthorizationcardsestablished as being in the Union's possession on or be-foreMarch 15. I find each to have been properly signedand to represent the designation of the Union as the bar-gaining representative of those who signed their respec-tive cards. There are other cards that have not been soidentified, to this point In addition to the ones enu-merated above the Union relies upon cards of the follow-ing employees signed on the dates indicatedR. D. AdamsJan 31R. N. BoggsFeb. 1A. R. HerbstFeb. 2W. H. HerbstFeb. 9R. G MastersFeb. 1W. D. RodgersFeb. 2F E. ViersJan. 31Union Representative Rodgers credibly testified that thecards for each of these employees were submitted to himon or shortly after the date indicated on the cards them-selves by the employees who were soliciting the cardsamong the employees, as their part in the Union's or-ganizing campaign. These solicitors, employees Pack,Jesse Newsom, and Prince each credibly testified, as didRodgers, that the cards were procured upon their as-surance to the employees that the purpose was toauthorize the Union to represent them.'" Submitted inevidence were the verified signatures of these.sevenemployees, specifically, Income Tax Withholding Ex-emption Certificates, each bearing their respective signa-tures I have carefully compared the signatures with thesignatures on the respective authorization cards and ineach case I find them to be an accurate reproduction Iaccordingly conclude and find the signatures on the cardsof the above listedsevenemployees to be authentic '"Although these seven cards have not been identified bythe employees who signed them Union RepresentativeRodgers credibly testified they were obtained in thecourse of the Union's organizing campaign in the samemanner as were the others which I have already accepted.Having satisfied myself that the signatures are genuineand having heard no objection in that respect I amdisposed to follow the Board's established practice insuch matters and include the seven cards as valid designa-tions of the Union "iBy way of recapitulation I conclude and find that theUnion had in its possession 52 i1 valid employee designa-tions on March 15, 1966, when last it requested thatRespondent recognize it as the representative of a majori-ty of its 89 employees for the purposes of collective bar-gaining.4.Conclusionshave found that in the bargaining unit found ap-propriate by the Regional DirectorinCase 9-RC-6701there were 89 employees eligible to vote. To constitute anumerical majority 45 of these would be required to haveauthorized the Union to represent them. During theperiod between February 7 and March 15, 1966, 52 ofthem did so, having signed the authorization cards whichIfind to be authentic designations.It is well settled, of course, that an employer may insistupon a Board election as proof of a Union's majority, asRespondent did here; but it is equally well settled that itmay not lawfully refuse to bargain "if its insistence onsuch an election is motivated, not by a bona fide doubt asto the Union's majority, but rather by a rejection of thecollective-bargaining principle or by a desire to gain timewithinspecifically refused to verify the majority claim, as sug-gested by the Union, and by thereafter engaging in con-duct, set forth in detail earlier herein(supra),sec IV, B,1, 2, 3, which I find to have been calculated to underminethe Union's claimed majority, and it consistently refusedto bargain with the Union as the designated representa-tive of a majority of the employees. Because all of thisclearlydiscloses that the Respondent's doubt of themajority lacked the good faith required and because I findRespondenthasengaged in conduct constitutingadequate grounds for setting aside the election, I con-clude and find that its failure and refusal to bargain wasa violation of Section 8(a)(5) of the Act, and furtherinterference, restraint, and coercion in violation of Sec-tion 8(a)(1).33V.OBJECTIONS TO THE ELECTIONIn addition to the foregoing findings and conclusionsupon which I shall base my recommendations for aremedy to the unfair labor practices committed I alsohave before me the Union's May 20, 1966, objections toconduct affecting results of the elections, objection 2 and5 of which the Regional Director has referred to me fordisposition.The objections referred to PresidentMaterese'sMay 12 speech(supra),sec IV, B, 1, andAppendix A) and his letter of May 11, to the employees,both of which I have already found to constituute em-ployee interference, restraint, and coercion The objec-tions also refer to Materese's letter of March 23, ad-dressed to the employees. The Union specifically ob-jected in this letter to the following paragraphWeweremaking great progress on the pension plan-spending hours with your shop committee and in-surance companies working out the best type of planfor you Unfortunately, because of present union ac-tivitiesand legal restrictions imposed because ofthem, further work and discussion have beendroppedA reading of this statement either alone or in the contextof the Union's activity and Respondent's previouslyfound conduct, clearly suggests to me, as it must havesuggested to any employee who read it, that but for the"present union activities and the legal restraint imposedbecause of them" the employees would be on the way( f N L R Bv Sac'anun(,S hut vtptal'hdanion Laboiato,ies,h(, 131 Ni RB 811 enfd298 h 2d 176,180((A 2)" I Janet & Son,119 NI RB 910912, enfd 2261 1 2d I. 4 (( A 7)tSouth Bar Dads B,ee;e,160 NI RB 185(1InHenn Colder Curerpan,163NLRB 105. the Trial Examiner initially relied on theBoard'searlierTaiteldecision I find nothing definitive in the Board'soldetdecision to suggest thatI duel isnot still the law.'Ihave not found it necessary in my computation to include the cardsof employees Howard Stover, Eugene Inman orTommy Hardin''lotSilkMills, In,85 NLRB 1263, 1264, enfd 185 F 2d 712)(A D C).Winn-Dixie Stores, In(, 143 N LRB 848" Dee's of New Jertiev, In( ,161NI RB 204Ii,m y Air Chute Co,in(, 149NLRB627 MINK-DAYTON, INC.613towards "the best type of' pension plan. This clearlyplaces the onus for a lack of pension plan upon the Unionand could not but affect the Union, vis-a-vis the em-ployees faced with choosing or not choosing it as theirbargaining representative in the scheduled election.Citation of authority is unnecessary to establish thatsuch a published statement destroys the laboratory condi-tions which the Board deems necessary for determiningthe free choice of employees.34 I accordingly concludeand find that this letter of March 23. particularly in theportion quoted above, as well as the letter of May 11, andMaterese's speech of May 12, which I have alreadyfound to constitute unlawful employee interference,restraint, and coercion(supra),sec. IV, B, 1, 2, 3,specifically interfered with the employee's free choice intheMay 13, 1966, election. I accordingly recommendthat this election be set aside and that Case 9-RC-6701be remanded to the Regional Director for such further ac-tion as may be consistent with my other recommenda-tions herein.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIV, above. occurring in connection with its businessoperation described in section 1, above, have a close, inti-mate, and substantial relation to trade, traffic. and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.VII.THE REMEDYIt has been found that Respondent has violated the Actin certain respects. I will accordingly recommend that anOrder issue requiring Respondent to cease and desisttherefrom and to take affirmative action which will effec-tuate the policies of the Act.found will effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization as the exclusive representativeof all Respondent's employees in the unit found ap-propriate and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its Dayton, Ohio, plant, copies of the at-tached notice marked "Appendix B."36 Copies of saidnotice. to be furnished by the Regional Director for Re-gion 9, after being duly signed by the Respondent. shallbe posted immediately upon receipt thereof, in con-spicuous places, and be maintained for 60 consecutivedays. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify said Regional Director, in writing, within 20days from the receipt of the Trial Examiner's Decision,what steps it has taken to comply therewith. 37IT IS FURTHER RECOMMENDED that Case 9-RC-6701be severed from Case 9-CA-3950 and be transferred tothe Regional Director for processing in conformity withthis Decision.General Shoe Corporation,77 NLRB 124.05 In the event that this Recommended Order is adopted by the Board,the words"Recommended" shall be deleted from the caption and wher-ever else it thereafter appears,and for the words"IRecommend" thereshall be substituted"the National Labor Relations Board Hereby Or-ders "36 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order ";' In the event that this Recommended Order is adopted by the Boardthisprovision shall be modified to read:"Notify the said RegionalDirector,in writing,within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith."RECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend 35 that Mink-Dayton, Inc., itsofficers, agents. successors, and assigns, shall:1.Cease and desist from:(a)Threatening more arduous working conditions orloss of employment or suggesting promises of benefits toits employees by letter or speech as inducements to theirvoting against Sheet Metal Workers' International As-sociation,Local 224, AFL-CIO.(b)Refusing to bargain with the aforesaid Sheet MetalWorkers as the exclusive representative of employees inthe following unit found to be appropriate for the pur-poses of collective bargaining:Allproduction and maintenance employees em-ployed by the Employer at its Dayton, Ohio, plant,including inspectors, the timekeeper, and groupleadersbut excluding office clerical employees,technicalemployees outside salesmen, and allguards, professional employees and supervisors asdefined in the Act.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrightsguaranteed in Section7 of the Act.2.Take the following affirmative action which it isAPPENDIX ASPEECH DELIVERED BY PRESIDENTMATERESE ON MAY 12. 1966Here we are again. We have a separate meeting thisyear between the day crew and the night crew and we areholding it earlier because there is a 24 hour law that saysthat we can't campaign 24 hours before the election timeand you will notice up here it shows that the electionstarts at 2:30 tomorrow. So for the record and for the Na-tional Labor Relations Board and for the union let it beofficially known that this is 12:30 in the afternoon not2:30. Last year they claimed we were within the 24 hourlimit which of course was proved to be a lie after the Na-tionalLaborRelations Board investigated the situationbut that's typical of the union, always was trying to dosomething to upset the apple cart. So I took time out lastnight to talk to the night boys rather than call them inearly today. As a lot of you know, or should know, it is avery very difficult job to make a profit in the type of or-ganization that we are attempting to-run here. The reasonfor that is, that we have to bid for each and every job wehave, and our prices are controlled by our competitiorswho want work just as bad as we do, if not worse. Ourcompetitiors are not in Dayton, our competitors are downsouthwhere most of them get away with paying a308-926 0-70-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDminimum wage of $1.25 an hour and we have lost manymany contracts just because of that. I am sure through theyears, at least the oldtimers know of contracts that wehave lost under those conditions. So its pretty damntough to conduct a business of this nature and make aprofit and at the same time be continually heckled andbothered and made a fool of by a union who just won'tgive up. Now believe me fellows that's no fun. As I saidbefore we have a very, very difficult job here in manage-ment and you fellows have a difficult job in production tokeep the plant busy. It is Mink-Dayton and your workthatmake it possible for us to bid low enough to getenough work. It certainly is not the attempt or the job orthe responsibility of the union to bring into this plantthese contracts. We, ourselves, do it, your work and ourbidding and trying to keep our costs down. If a unioncould guarantee us work, if the union would loan usmoney, if a union would give us contracts at a very veryhigh price, I would be tickled pink to pay everybody $10a hour with a $50 a week bonus. But that doesn't happen,you got to face reality. The union says in one of theirnotes that you fellows receive raises only when they'rearound.Well they've been around so long that youcouldn't possibly receive raises without them beingaround; let's face it, we've been giving raises automati-cally on a merit basis, on many other bases through theyears whether the unions were here or not, but as most ofus know they are practically up here all the time so thatthey can make a statement to'you fellows that the onlytime we give a raise is when they are around. Good Lordthey're never not around. That's not good English but Iknow you understand what I mean. Now I'm not going toinsult your intelligence, I'm not going to insult your brainby attempting to argue all of the lies that the union andtheir local mouthpieces and stooges have tried to pass onto you, but there are a few things that I have to set therecord straight on. These are statements that are actuallystupid and ridiculous and childish. These are the ones thatI feel I must comment on, to set the record straight. Andthe easiest way to do that, is to refer to one of the lettersthey sent you not too long ago. Can you still hear me?This is the letter that started out by saying "that Mr.Materese's letter of March 23 to you made it possible foryou to agree very easily that I was living up to my B.S.degree that I received in 1941." Well after, B they hadthree dashes and after S they had three dashes now youand I know that means bull shit, and that is pretty child-ish.B.S. means Bachelor of Science in Engineering, forwhich I am very proud. The Local #224 said in this sameletter "that the company in the last election agreed that 68employees could vote and they said that the localreserved the right to challenge some of these votes and allof us including Mr. Materese knows that the NationalLabor Relations Board upheld the local's right to chal-lenge his supervision." Well this is a damn lie. The localNational Labor Relations Board did not uphold their rightto challenge these votes, that is why it took from Februa-ry, the day of the election until June 3 to confirm the factthat we had won the election because the National LaborRelations Board said you, union, have no right to chal-lenge those votes. "Votes" that they had agreed couldvote, the people that they had agreed could vote, beforethe election, and then at the last minute when they gotpanicky and knew they were going to lose, they decidedto challenge 'em. And when we went right back and chal-lenged them and the National Labor Relations Board,which has its good points from time to time, agreed thatwas a lie, that nobody had agreed to such a thing and theNational Labor Relations Board, contrary to this letter,did not agree to that, but did agree that the votes wereeligible.Lie number one. Why they lie is beyond me, Idon't know, but maybe they got nothing else to sell. Thenthey said in this same letter that "the new Mink-Daytonladder which the company is building is the same oldladder that the company can yank out from under youwithout a union at any time they wish." Well one goodthing about this, is that they at least admit that we have aladder that we have been climbing and those of you whohave been around here for a long time know that thatladder has got awfully long from the old days. It is becom-ing a pretty damn tall ladder. Many of you know thatyears ago we just had a 2x4 place to work in. Practicallyno machinery, little or no work, 30 men. That ladder hascontinued to grow, and the important thing is, they notonly admit we have a ladder but they say it is a ladder thatwe can yank out from under you. Well if we could yankthis ladder out from under you how come in 10, 11 or 12years we have grown the way we have. How come wehave employees around here with 10, 12, 13, 14, 15 yearsrecords. If that ladder had been yanked we wouldn't havethese people around here. That's another lie. We havenever yanked the ladder, we will not yank the ladder andwe never will yank the ladder, and that ladder believe youme, inspite of all,is going toget bigger and stronger andbetter.Then they say that "merit increases are to achosen few. Have you received one?" Well, every darnone of you know that you have merit increases. Everyone of you know that you have received many timesacross-the-boardincreasesaswellasmerit increases.With the union you know there is no such thing as a meritincrease.A smart guydoesn'thave a chance with theunion,he has got to work strictly on seniority. He can'tget a raise until the guy beneath him gets a raise. Justbecause he knows a little moredoesn'tdo a damn bit ofgood when the union's around. We can't even recognizegood work when thereisa union.Then he says here,"what is a helper classification to Mr. Materese, men whorun drill presses and other machinery?" Yes, Iadmit inour company those are helpers, but what kind of helpersare they? Those are fellows who do not know much ofanything. Those are fellows who have had a difficult timein getting a job any place else. Those are fellows whomwe have taken time and money to teach how to run a drillpress and a welding machine, and it is thosesame damnfellows after they get this experience, leave and go towork to NCR and Air Temp, where before that, theywouldn't even look at their application. Now is thereanything wrong in puttinga manwith no experience andno knowledge on the drill press and teach him a trade?That's a stupid thing for them to say. Why do they say it,because they think they can convince you that we are abunch of crooks around here, hiring skilled help at lowwages. That is not true. Then Local 224 says that their in-surance plan paid out $46,934. They don't say to howmany people. Hell, they may have 100,000 members. Idon't know how many members they got but if they didhave 100,000 that's only 50 cents a piece. Hell, our in-surance plan paid to just Joe Borgerding alone 3,500 to3,600 dollars. That's another stupid statement. Theyshow you a great big figure but they don't tell you what itmeans. $46,000 to how many people is the question youshould ask. Again it is one of those half truths, half liesthat they try to get you to believe. Then they say here"with the exception of the, of a few in the shop commit-tee, this committee could be considered a company com-mittee." Well who elects this committee? In a democratic MINK-DAYTON,INC.615way you boys have always elected the shop committeeand I must tell you that from time to time you haveelected some pretty lousy fellows for your shop commit-teemen. Some pretty poor punks you've elected. But youelected them, I didn't. Other times and most of the time,thank God, you've elected good workers, good people torepresent you and your problems with the management.But the point is, it's a democratic way of electing a shopcommittee. It's not a company committee, you do theelecting, we don't. I want you to know that, because youprobably have read this letter. Boy, here's a good one."The Company in using their so called free coffee breaks,use it as a tax deduction." Yeah, we do, absolutely, everydamn expense that goes on in this company is a taxdeduction. It is a tax deduction after you make yourprofit.You only pay taxes on profit. Up to last month wehad made no profit, therefore that was not a tax deduc-tion. But how about the money they spend down at thebeer joint for your beer? How about the money theyspend for your liquor? They forgot to tell you that was taxdeduction from a profitable outfit, where in fact the liquorwas paid for by government because we know the unionsare profitable. They don't have the guts to tell you thattheir coffee breaks or their beer breaks or whatever it isthat they call it, are tax deductible. Oh yeah, "With arespectablewage employees at Mink-Dayton couldreceive the same gifts as the brownie point system by al-lowing you to buy a few more groceries and receivingtrading stamps." This is absolutely untrue. Any TVstamps you get at Krogers you pay for because they haveraised the price of that can of corn or that quart of milk tocover the cost of that stamp You know better than I do.Liberals, not too long ago gave up the TV stamps,because it raised the price of their material so high thatthey were losing business. So they gave up TV stampsand dropped the price of every damn canned goods theyhave of 2 to 3 cents a can. But in our case you don't haveto buy anything to get brownie points. Those browniepoints are donated free, absolutely free by the companyout of the company's expenses. Those brownie points in-cidentally are worth 10 to 15 times more than a TVstamp. So I feel it is my duty to tell you that you shouldn'tbelieve this kind of crap. "To quote Mr. Materese, we arerolling, we are progressing, we are getting more and moreof the things a man wants for himself and his family."Then they say in a smirk way. "Like buying a building forthe stockholders." So what if we buy a building. If we arelucky enough to buy a building without a down payment,ifwe are lucky enough to buy a building where the cost isno more than rent. What's wrong with that? It would bestupid, you'd think I was stupid if I didn't take advantageof that, here they try to make it a sin. Let me ask you whatthey do with your dues. They buy union halls. Why don'tthey bitch about that? Why don't they go and rent unionhalls?Then they say here "the company admits yourgood workmanship, your knowhow, and your skill in thehighly essential fabricating of military equipment. Thiswork has produced contracts for them, how much has itproduced for you." I bet you know what it's producedboys, it produced jobs.Without these contracts wewouldn't have jobs. Half of you, maybe two thirds of youwouldn't be here, we'd be working strictly on railroadtoilets and coolers and marine lavatories, and the 30 old-timers that we started with 15 years ago would be heremaking those not the rest of you fellows. So that is whatthis has provided for you. It has provided jobs. A coupleof you fellows have asked questions about the pensionplan that we had under consideration with your shopcommittee and incidentally your shop committee at thistime is a damn good one, I congratulate you if you wereresponsible for electing them. But some of you brought upthe question of a pension plan. Well I can't give you thedetails of the pension plan because that would be con-sidered a bribe. It is unfair however for the union to saythat our pension plan is no good. We haven't had a chanceto tell you what it is. Your shop committee knows what itis and if they haven't told you, then I'm sorry about that.But our pension plan actually provided full coverage tomeet all of the employees. New ones and old ones. EvenGabe Wizelle would have retired within the year withoutputting any money into the plan. Why? Because the com-pany was willing to put out enough money to pay for allthose nickels for the last 15 years of work of the older em-ployees. It wasn't going to come out of the pockets of theyoung fellows. Our pension plan included covering theoldtimers as well as the new, by the company's absorbingthe cost of the oldtimers for every single hour they haveworked for 15 years. But, we had to give it up until thisthing blows over. Then they tell you, "you got to have aunion contract to protect you." I wonder how many ofyou know what a contract is. But, I'll take that back. I beta dime all of you know what a contract is, because a unioncontract is like any other contract. Just like a contractwhen you go downtown to buy a television set. That con-tract has two sides to it. That contract says the ABC com-pany is going to sell a television set and you, Joe, Billhave to pay for it, and if you don't pay for it, that contractis there to protect the guy that sold it to you. If you don'tpay, you lose it. So a contract isn't what it is cracked upto be. Remember there are two sides to a contract. If weshould lose, and if we should have a contract in this plant,believe you me it is going to be binding, not only to thecompany but to you. You're going to be restricted to therules and regulations set up by the union You're notgoing to have the liberties that you have now, and I knowone thing, the contract is going to be a pretty big, legalmess of complications. Just like that contract for a televi-sion set. Pay it or lose it regardless of how many pay-ments you made, if you don't make the next payment youlose it. There's no mercy in a contract. A contract is bind-ing. So when they tell you you need a union contract, re-member there's two sides to that contract. Iknow-what's in a union contract? I don't know what'sinmy union contract, if we get one here, and the uniondoesn't know what's going to be in that contract, becausethat contract has to be negotiated, the union men have tositupstairswith us and find out how much they cansqueeze out of the stone, and they'll get as much as theycan squeeze and no more. So the union, absolutely,without any question, has no idea what's in this unioncontract that they are talking about, insofar as Mink-Dayton is concerned. And one thing you have to know,the union is not going to give you your wages, the union'snot going to pay for your hospitalization, the union's notgoing to pay for anything, Mink-Dayton is going to payfor it all, and Mink-Dayton can only pay for what it canafford, and if they try to demand more than we can giveyou, then two things happen, either the union backs downand admits to you fellows that this is all we can get out ofthe company, we made a mistake, they are not as rich aswe thought they were. But I doubt if they got guts to tellyou that, so the only choice they have is a strike, whenthey can't get what they want, if they have promised youthe moon. Now, so you do have a union, you do have a 616DECISIONSOF NATIONAL LABORRELATIONS BOARDcontract, they do come upstairs and demand the impossi-ble,we can't give it to them, so they do have a strikebecause they don't have guts enough to admit it to you.What happens? Doors close, can't make shipments, welost customers, how many? The Lord knows. Somecustomers may never come back. We lose contracts thatI talked about before that make the jobs possible and ifwe don't get the contracts there's no jobs or not as manyjobs if we don't get as many contracts, if we get none,then of course the doors have to close. This is not a threatin any way. I'm only telling you what happens when asituation like this would come up. There would be holdupof government orders for Vietnam and I don't give adamn how tough and rough you guys might be, down deepin your heart you feel sorry for those guys in Vietnambecause a lot of you went to war and that is no fun and thework that we are doing here, 99 percent of it goes to Viet-nam. And there is one bad thing about this Dayton area,that is the Dayton unions seem to be strike mad. Just readthe papers from day to day and see what they are doing.Now the oldtimers, at least most of them, will readilyrecognize and admit to the record of Mink-Dayton, theywill admit that when this company made a decent profitthat those profits were shared in the form of bonuses,cash bonuses. They will admit that we had the very veryfinest retirement plan in the state of Ohio, which theythemselves voted out so that they could collect the cashthat was in that fund. Checks were made out to people inthis company as high as $2,800. Most of the people whovoted that retirement fund out, wish they had it in now,but that's the way it goes. I can't control that. We con-tributed the money, it was yours, so therefore it wasyours to do with what you wanted. The point is, that theoldtimers around here, at least most of them that arehonest enough, will admit to the young men who do notknow the record of Mink-Dayton, that thisis a damngood company to work for. It is one of the few that is asliberal and as decent as you'll find any where, and wedon't need a couple ofunionbosses out here with whipsto make us human, all we need is the gumption and theguts to do the job. Now I want to warn some of you menwho have never workedin a unionshop, the fellows thatworked ina unionshop know all about this, but those whonever have, I want to warn you of a few things.In a unionshop there are no job transfers, everybody is classified.You got a job, that's it. I don't give a damn if it's puttinga screw in a hole or sweeping the floor, when that floor isswept you have no right whatsoever to go put a screw ina hole for someone else, you got to go home. Rememberthat, job classifications mean that when we run out ofwork in that particular department we can't send big Jim,instead of assembling hoppers, we can't send him over tothe cooler department, he's got to assemble hoppers.When there's no hoppers to assemble, good bye Jim, we'llsee you three or four days from now when we get anotherorder for hoppers. That's one of the things you will find ina unionshop, for those fellows who haven't had ex-perience working in one. The rules are strict. Boy, thoserules are strict. Any rule that will be setup inthis contractwill be very strict. No violations. 1-2-3 bang, you're out.Just like that television contract I told you about a littlewhile ago, you either pay up or lose the set. Nobody hasmercy when there is a contract, both sides have to sharein that contract. Now, you've been given the information,the propaganda, the baloney, whatever it might be called,that the union is good for the people. Let me cite you acase that is right here at home. If a union is really outworking for you guys, answer me this question. Why isthe IUE trying to kick out the best union in the city atNCR. The NCR union gets more money, more workingconditions for the NCR employees than any other unionin the city. Why does the IUE want to kick out the NCRunion? To help the people? Hell they got all the help theywant now. Let's face it fellows they don't want to helpyou, they want your dues. They're not going to help youone bit because they can't help you they can only giveyou what the company can afford to give. NCR can af-ford to give what they do give. They give the playgrounds, they give Ole River, they give all that good stuffunder the jurisdiction of the union, which is a good union,it'snot a dirty union, it's not a nastyunion, it's a goodunion.So if unionsin generalwere in favor of the workerthen why in the hell is another union trying to kick themout. Certainly not to help the worker, let's face it, theywant the dues. Oh boy, here's a good one, you know Mr.Hoffa, anyone ever hear of Hoffa? You know little JimmyHoffa, the guy who's got a noose around his neck, goingto go to jail any day, you know what he said the other dayat one of his meetings, this was printed in the Daytonpaper April 8, he said we're going to raise the dues fromfive bucks to six bucks a month. I need 20.4 million dol-larsmore a year to run my union. He gets $75,000 a yearsalary, according to the paper; probably hell of a lot moreunder the table, and then he went on and had the guts tosay, of that 20 million he only wants one half of it. Theother half you can keep at the locals. One more page ofnotes and we can quit. So in conclusion what I want to tellyou is that your future in this companyis inyour ownhands. You fellows have the brains and the intelligence todecide.You fellows have the ability to decide whetherMink-Daytonisan honestcompany with honest hardworking people or whether we are a bunch of crooks salt-ing away the profits and living inmansionsand drivingCadillacs and limousine with chauffeurs. You got thebrains to decide that, or you got the brains to decide andbelieve what the union says is right, that the union cangive you anything you want, all you got to do is vote for"us." I know you got the intelligence to decide correctlyat least I'm sure that the majority has the intelligence todecide correctly. One thing I ask you to do is, as you walkup to that voting place is to consider what-how theunion is goingto affect you, all these things I have beentelling you, how it's going to affect you in your everydaywork. Don't forget the dues. Don't forget they can onlyget what the company can afford, and the company iswillingto give everything it can afford without the help ofthe union. Why pay for it. Right now you are free to talkto the boss, some of you have and I thank you for that, Irespect your backbone or whatever you call it, to have theguts to talk to the boss 'cause this boss is a simple guy andIappreciate your coming up to talk to me, and the peoplewho have come up to talk to me have been pro-union aswell as pro-company, but with the union you have nochance to talk to the boss, you talk to a couple of stoogesand those stooges won't know a damn thing about what'sgoing on. Those stooges will take orders from the big bossof the International who doesn't give a damn about Mink-Dayton or anything else. The stooges will take ordersfrom the International. The stooges will be just stooges.There is nothing else to call them but stooges. They won'tknow what the hell is going on. They'll be taking orders,strict orders. Therefore you will have to talk with them MINK-DAYTON, INC.617you can't talk with the boss any more, you can't go up-stairs and borrow 25 bucks without interest, you can't dothis you can't do that, you got to got to the union and askthem for anything that you want through a grievance com-mittee, through a grievance situation,which sometimes ittakes weeks and months,and if the grievance is notproper it goes to arbitration in Cincinnati and might take6 months there like it took 6 months to settle our electionlast year. Is that a way to run a business? Is that the wayyou fellows want to run your everyday job? So all I cansay is,when you walk down to the voting place tomorrowthink-think twice fellows, it is very, very important. Itisvery important to you, it is a hell, of a lot important tome too, to me as the manager of the company,but what-ever you do, you're going to have to live with it, and Iwant to warn those fellows who say this "let's try it, let'stry it to see how it might work out," well let me tell youthis, I warn you, once you get the union in, boy, you gota hell of a job getting them out. The record of getting themout is almost nil, so any of you who got th° idea "let's tryit" I'm warning you that if you try it and you don't like it,you're not going to get the union out. What you going tohave to do if you don't like it you is go somewhere else Iguess.So all I want to do now is say thanks for listeningand I want you to sincerely believe and depend on the oldtimers to tell you that Mink-Dayton is an honest companythat we aren't hiding anything. That what we say is thetruth, the record shows that. We can only give what wecan afford, the future looks good and so when you go upthere tomorrow,I'm asking you all to vote"no." Now,don't forget I'm askingfor "No." They're asking for"yes." "No" is the important one. So thanks a lot for yourtime, and good luck.APPENDIX Bwith the loss of employment to induce you to voteagainst the Union.WE WILL NOT,by letters or speeches,promise youbenefits to induce you to vote against the Union.WE WILL, upon request,bargain collectively withSheetMetalWorkers' InternationalAssociation,Local 224, AFL-CIO, asthe exclusive representa-tiveof all the employees in the bargaining unitdescribed below concerning rates of pay, wages,hours of employment,and other conditions of em-ployment, and,if an understanding is reached, em-body it in a signed agreement.The bargaining unit is:All production and maintenance employees em-ployed by the Employer at its Dayton, Ohio,plant, including inspectors,the timekeeper andgroup leaders but excluding office clerical em-ployees, technical employees,outside salesmenand all guards, professional employees and su-pervisors as defined in the Act.WE WILL NOTin any like or related manner inter-fere with, restrain,or coerce you in the exercise ofyour rights to self-organization or to form,loin, orassist any labor organization,or to bargain collec-tively with us concerning terms or conditions of em-ployment through the representative you select, or torefrain from any of these activities if you so choose,except as these rights may be affected by a contractvalidly made under the National Labor Relation Act,whereby membership in a labor organization is a con-dition of employment after the 30th day following thedate of the contract or the beginning of a person'semployment,whichever is later.You and all our employees are free to become orremain, or to refrain from becoming or remaining, mem-bers of or withdrawing membership in any labor organiza-tion.MINK-DAYTON, INC.(Employer)NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL NOT,by letters or speeches,threaten youwith unpleasant or more arduous working conditionsto induce you to vote against Sheet Metal Workers'International Association,Local 224, AFL-CIO.WE WILL NOT, byletters or speeches,threaten youDatedBy(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays fromthe date of posting, and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywiththe Board'sRegionalOffice,Room 2407Federal OfficeBuilding, 550 Main Street,Cincinnati,Ohio 45202,Telephone684-3663.